DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings submitted on 12/14/2021 are ACCEPTED.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: wherein the cool air circulation unit includes an intermediate partition duct which divides the storage compartment and an evaporator cover which receives the evaporator, and the intermediate partition duct and the evaporator cover are coupled to each other.
Although the closest prior art of record Gu (US 2012/0011879) teaches a refrigerator comprising: an evaporator; a main body including an inner case, an outer case, and an insulator foamed between the inner case and the outer case; and a cool air circulation unit having an inner flow passage to supply cool air heat- exchanged in the evaporator to a storage compartment of the inner case, wherein the inner flow passage in the cool air circulation unit is positioned inside and outside the inner case, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to provide wherein the cool air circulation unit includes an intermediate partition duct which divides the storage compartment and an evaporator cover which in combination with all other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763